NO. 07-04-0534-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL D

                                  JUNE 20, 2005
                         ______________________________

                           ADVANCED INDUSTRIES, INC.,

                                                       Appellant

                                            v.

                CACTUS OPERATING LTD. d/b/a CACTUS FEEDERS,
                        and AMISTAD AVIATION, INC.,

                                                Appellees
                       _________________________________

              FROM THE 69th DISTRICT COURT OF MOORE COUNTY;

                      NO. 04-14; HON. RON ENNS, PRESIDING
                       _______________________________

                              ON MOTION TO DISMISS
                         _______________________________

Before QUINN, C.J., and REAVIS and CAMPBELL, JJ.

      Advanced Industries, Inc., appellant, and Cactus Operating Ltd. d/b/a Cactus

Feeders, and Amistad Aviation, Inc., appellees, by and through their attorneys, have filed

a motion to dismiss this appeal with prejudice because the parties have fully compromised

and settled all issues in dispute and neither desire to pursue the appeal. Without passing

on the merits of the case, we grant the motion to dismiss pursuant to Texas Rule of

Appellate Procedure 42.1(a)(2) and dismiss the appeal. Having dismissed the appeal at
the parties’ request, no motion for rehearing will be entertained, and our mandate will issue

forthwith.



                                                 Brian Quinn
                                                 Chief Justice




                                             2